WiiEEiiUR, J.,
dissenting. I consider tin, decision ifi'this case (as it is considered by the court) in principle the same as that in the case of Swenson v. Walker. I regarded that decision at the time as in effect asserting' the doctrine that. the. statute' of limitations may be taken .advantage- of on error, though not mad-' a ground of defense, by demurrer or otherwise, in the court below. My opinion of the law of the case, as I thou expressed it, has undergone no change. That opinion constrains me. to dissent from the present, judgment, upon the ground that it is at variance with other decisions of tills court made prior to that in the. case of Swenson v. Walker, which address themselves to my judgment with equal authority as precedents, and with the, additional and controlling force of the most perfect conviction of their accuracy and justice. Wh-n the authorities and principles upon which those decisions are based shall have been, in my judgment, fairly met and answered, I shall bow with due submission to file authority by which they will then have been overruled. But until that is done I feel it my duty to adhere to the maxim of stare decisis.
For a more particular statement of the reasons of my dissent in this case, I refer to my opinion in the ease of Swenson v. Walker, (3 Tex. R., 03.)